DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 
Claims Status
Claims 1-11 are pending. Claims 1 and 11 are amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 1/19/2022 have been fully considered. Applicant's arguments with regard to the rejection of present claims 1-11 under 35 U.S.C. 103 as being unpatentable over Spinner (US 2011/0283528) in view of Vilato et al. (US 7,449,244; “Vilato”) have been carefully studied and fully considered, and are persuasive.  Therefore, the rejection of claims 1-11 under 35 U.S.C. 103(a) as being obvious over Spinner in view of Vilato has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Vilato in view of a newly found prior art reference in light of applicant's claim amendment.  
Because Spinner is continued to be relied upon in the present rejection, the examiner addresses applicant’s argument relevant to Spinner as below. 
Applicant contends that the instantly claimed product of instant claim 1 recites “one or more of a top, a bottom, a front, a back, a left side and a right side of an enclosure is a substrate with a non-metallic segment, wherein the non-metallic segment is either the entire substrate or less than the entire substrate”, that the claimed non-metallic segment is part of a wall. Per applicant, in contrast, the non-metallic segment of Spinner is attached to the wall that is replaceable or moveably so (remarks, page 4, third to fifth paragraph). 
In response, Applicant's arguments have been carefully studied and fully considered, but they are not found persuasive. This issue is two-fold.  
First of all, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-metallic segment is part of a wall, and/or not detachable, not replaceable) are not recited in the rejected claim(s).  However, instant claim 1 as currently written does not recite or require the non-metallic segment is part of a wall, contrary to applicant’s assertion.  Claim 1 does not recite any “wall”. Claim 1 recites the inclusion of “an enclosure having one or more of a top, a bottom, a front, a back, a left side and a right side”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Secondly, Applicant’s arguments appear to suggest that Applicant takes the position that the recitation “a substrate with a non-metallic segment” of instant claim 1 is attached to the wall that is replaceable or moveably so, see remarks, page 4, third to fifth paragraph).  However, instant claim 1 as currently written does not recite or require an integral one piece flat substrate with a non-metallic segment. The configuration of the back side/substrate taught by Spinner is considered as to read on the claimed limitations, given claims the broadest reasonable interpretation.  Specifically, in Spinner, the back panel 1000 together with the element 100 is considered the back side of the product 1000 (para [0033], [0036], see Fig. 1), and such back side (i.e., the back panel 1000 together with the element 100) that has a non-metallic segment (104, para [0036], [0065]-[0070]) is considered being a substrate with a non-metallic segment, meeting the claimed limitations. Further, as shown in Fig. 1 of Spinner, the non-metallic segment (104) is less than the entire substrate (see Fig. 1, i.e., segment 104 is less than the entire substrate, which is the sum of the back panel of 1000 together with the element 100), meeting the claimed limitations. 
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spinner (US 2011/0283528) in view of DE 102017102377 to Henn et al. (of which the US equivalent is US 2018/0222794; “Henn”, the citations below refer to US 2018/0222794).
Regarding claims 1, 2-3 and 4-8, Spinner teaches a product (1000, para [0033]) comprising: 
- an enclosure having one or more of a top, a bottom, a front, a back, a left side and a right side (para [0033], see Fig. 1, the back panel of 1000 together with the element 100 is considered the back side of the product 1000); and
- a source of light (50) that produces a first light disposed in the enclosure (para [0033], the light/fire 50 naturally produces a light); 
- wherein one or more of the top, bottom, back, left side and right side is a substrate (para [0033], [0036], Fig. 1, the back panel of 1000 together with the element 100 - is considered the back side of the product 1000, and is considered being a substrate, meeting the claimed limitations) with a non-metallic segment (the heat resistant member 104, para [0036], [0065]-[0070], of which the suitable materials include glass, glass-ceramic, which are the same material as that of the instant application, see claim 4), wherein the non-metallic segment (104) is less than the entire substrate (see Fig. 1, i.e., segment (104) is less than the entire substrate, that is the sum of the back panel of 1000 together with the element 100), meeting the claimed limitations; 
- wherein the non-metallic segment (104) comprises a coating composition (para [0070]). 

    PNG
    media_image1.png
    429
    567
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    204
    489
    media_image2.png
    Greyscale

Spinner teaches its non-metallic segment (the heat resistant member 104) comprises a coating composition (para [0070]). But Spinner does not teach the inclusion of the specific coating composition as instantly claimed (i.e., in claims 5, 6, 7, and 8).  
Henn teaches a protective coating for glass substrate that provides long-term stability against degradation under high temperature for use in a heating device, such as a fireplace or equivalent (para [0008] [0017] [0023] [0030]).  Henn teaches its substrate is made of suitable materials including glass, glass-ceramic, and soda lime glass (para [0023]). Henn teaches its protective coating composition comprises suitable known materials including oxide, tin oxide, aluminum silicon nitride, zinc oxide, aluminum silicon oxide (para [0004] [0010] [0022] [0044]), which materials reads on and meeting the claimed limitations of instant claims 5, 6, 7, and 8.  
It would have been obvious to one of ordinary skill in the art to modify the product/fireplace of Spinner, to replace the coating composition applied to the non-metallic segment (the heat resistant member 104 of Spinner that is of glass, glass-
Further, it is expected that the non-metallic segment of modified Spinner (as discussed above to include the coating composition as taught by Vilato) is capable of performing in the same or similar manner as the instantly claimed, i.e., “the non-metallic segment reflects the first light to produce a second light with a reflected emission spectrum; and wherein between a spectrum of a normalized natural gas flame and the reflected emission spectrum there is a color shift Δxy that is greater than 0.07 (meeting limitations of instant claims 1-3)”, because the non-metallic segment of modified Spinner and the instantly claimed non-metallic segment are identical or substantially identical in composition, in that, the non-metallic segment of modified Spinner includes a glass substrate (which is the same material as that of the instant application for the claimed non-metallic segment) coated with silicon-based coating composition such as aluminum silicon nitride and/or aluminum silicon oxide as taught by Henn (para [0010] [0022] [0044]), (which is the same coating composition as that of the instant application for the claimed non-metallic segment).  "Products of 
Regarding claims 9-10, Spinner teaches its non-metallic segment (the heat resistant member 104) is of glass, but does not specifically teach the glass is either colored or uncolored, and transparent.  
Henn teaches a protective coating for glass substrate that provides long-term stability against degradation under high temperature for use in a heating device, such as a fireplace or equivalent (para [0008] [0017] [0023] [0030]).  Henn teaches its substrate is made of suitable materials including glass, glass-ceramic, and soda lime glass (para [0023]). Henn teaches its protective coating composition comprises suitable materials including aluminum silicon oxide (para [0020] [0044]), which material is the same as instantly claimed in instant claims 9-10.  
It would have been obvious to one of ordinary skill in the art to modify the product/fireplace of Spinner in view the teachings of Henn, to select suitable materials for the non-metallic segment substrate and coating, such as to select transparent glass (either colored or uncolored) for the non-metallic segment substrate as taught by Henn, and to select and apply suitable coating composition on to the non-metallic segment as taught by Henn, such as aluminum silicon oxide (para [0022] Henn), of which the protective coating composition of Henn is taught as suitable for glass substrate (para [0023] of Henn) and provides long-term stability against degradation under high 
Regarding claim 11, in Spinner, the front of the enclosure does not have a substrate with a non-metallic segment (see Fig. 1), meeting the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YAN LAN/Primary Examiner, Art Unit 1782